Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) on 8/27/20.  As directed by the amendment, claims 1, 53, 61, 67-68, and 74 have been amended, claims 76-94 have been added, and claim 16 was canceled.  Thus, claims 1-15 and 17-94 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/20 has been entered.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
3.	Claims 1, 20, 24-25, 27, 48, 53, 61, 67, 76, 86, and 91-92 are objected to because of the following informalities:  
Regarding claim 1, the limitation “the at least one flexible connection defines at least on pathway along the body extending across multiple body joints” (ln. 9-10) should read --the at least one flexible connection defines at least on pathway configured to be along the body and extending across 
Regarding claim 20, the limitation “the at least one flexible connection, when slack, does not restrict movement of at least one of the multiple joints spanned by the exosuit” (ln. 2-3) should read --the at least one flexible connection, when slack, is configured to not restrict movement of at least one of the multiple joints spanned by the exosuit-- to avoid any interpretation that the claim is positively reciting part of the human body.
Regarding claim 24, the limitation “a first node is defined near a calf of the person” (ln. 2) should read --a first node configured to be near a calf of the person-- to avoid any interpretation that the claim is positively reciting part of the human body.
Regarding claim 25, the limitation “a second node is defined near a thigh of the person” (ln. 2) should read --a second node configured to be near a thigh of the person-- to avoid any interpretation that the claim is positively reciting part of the human body.
Regarding claim 27, the limitation “a node at the position adjacent the horizontal center of the thigh of the person” (ln. 7-8) should read --a node configured to be at the position adjacent the horizontal center of the thigh of the person-- to avoid any interpretation that the claim is positively reciting part of the human body.
Regarding claim 48, the limitation “the reaction forces act to compress the corresponding anchor” (ln. 2) should read --the reaction forces are 
Regarding claim 53, the limitation “the at least one flexible connection is aligned with a bony feature of the user” (ln. 11-12) should read --the at least one flexible connection is configured to be aligned with a bony feature of the user-- to avoid any interpretation that the claim is positively reciting part of the human body.
Regarding claim 61, the limitation “the at least one flexible connection is aligned with a bony feature of the user” (ln. 11-12) should read --the at least one flexible connection is configured to be aligned with a bony feature of the user-- to avoid any interpretation that the claim is positively reciting part of the human body.
Regarding claim 67, the limitation “the at least one flexible connection is aligned with a bony feature of the user” (ln. 11-12) should read --the at least one flexible connection is configured to be aligned with a bony feature of the user-- to avoid any interpretation that the claim is positively reciting part of the human body.
Regarding claim 76, the limitation “the at least one flexible connection is aligned with a bony feature of the user” (ln. 1-2) should read --the at least one flexible connection is configured to be aligned with a bony feature of the user-- to avoid any interpretation that the claim is positively reciting part of the human body.
Regarding claim 86, the limitation “the wearable exosuit provides a restorative torque about the at least one body joint” (ln. 1-2) should read --the wearable exosuit is configured to provide a restorative torque about the at least one body joint-- in order to avoid any interpretation that the claim is directed to a method (i.e. a method of providing restorative torque) as opposed to a device (i.e. a wearable exosuit).
Regarding claim 91, the limitation “the moment generated by the wearable exosuit assists motion of a torso of the body” (ln. 1-2) should read --the moment generated by the wearable exosuit is configured to assist motion of a torso of the body-- in order to avoid any interpretation that the claim is directed to a method (i.e. a method of assisting motion of a torso) as opposed to a device (i.e. a wearable exosuit).
Regarding claim 92, the limitation “the moment generated by the wearable exosuit assists motion of a torso of the body” (ln. 1-2) should read --the moment generated by the wearable exosuit is configured to assist motion of a torso of the body-- in order to avoid any interpretation that the claim is directed to a method (i.e. a method of assisting motion of a torso) as opposed to a device (i.e. a wearable exosuit).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 25 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 25, the limitation “a second node” (ln. 2) is unclear as to how many nodes are required by the claim, as claim 23 does not state a “first” node.
	Regarding claim 68, the limitation “the at least one flexible connection is inextensible” (ln. 1-2) is unclear as claim 67 states that the at least one flexible connection is extendable (i.e. “such that an extension of the at least flexible connection stores energy).  For the purposes of examination, claim 68 will be interpreted as having the at least one flexible connection as inextensible.
Any remaining claims are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-15, 17-33, 36-39, 41-42, 44-59, 61-65, 67-74, 76-81, and 86-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van den Bogert (7,549,969).
Regarding claim 1, Van den Bogert discloses a wearable exosuit (Fig. 2 depicts a user wearing an exosuit) comprising: a first anchor configured for positioning on a first body part of a person wearing the wearable exosuit (Fig. 2, pelvic frame member 50); a second anchor configured for positioning on a second body part of the person wearing the wearable exosuit (Fig. 2, foot frame member 74); at least one flexible connection directly or indirectly coupling the first anchor and the second anchor (Fig. 2 exotendon 110); and an actuator configured to apply a tensile force to the at least one flexible connection (Fig. 5, spring 144 may be used as part of the force transmission component; see col. 10, ln. 10-18. Additionally, Fig. 8 depicts an embodiment where motor actuators may be employed; see col. 12, ln. 64 - col. 13, ln. 9), wherein the at least one flexible connection defines at least one pathway along the body extending across multiple body joints (Fig. 2, exotendon defines a pathway from the lower back to the foot of the wearer), the at least one pathway being configured to direct the tensile forces applied by the actuator along portions of the body between the first body part and 
Regarding claim 2, Van den Bogert discloses the at least one pathway defined by the at least one flexible connection is configured to be offset from a respective axis of rotation of the body joint or body joints so as to generate a respective moment for assisting motion of the joint or joints (Col. 7, ln. 17-20, discloses that the force transmission component is offset from the joints).
Regarding claim 3, Van den Bogert discloses the at least one pathway includes a first pathway that is configured to be offset from an axis of rotation of a hip joint of the person to generate a moment for assisting motion of the hip joint of the person (Fig. 2, exotendon 110 is offset from the hip frame joint 80).
Regarding claim 4, Van den Bogert discloses the first pathway is configured to be offset to the front of or to the rear of an axis of rotation of the hip joint in the sagittal plane to generate a moment for assisting a flexion motion or an extension motion of the hip joint (Fig. 2, exotendon 110 is offset to the front of an axis of rotation of the hip frame joint 80 in the sagittal plane).
Regarding claim 5, Van den Bogert discloses the at least one pathway is configured to be offset from the axis of rotation of a knee joint of the person so as to generate a moment for assisting motion of the knee joint of the person (Fig. 2, exotendon 110 is offset from the knee frame joint 82).
Regarding claim 6, Van den Bogert discloses the at least one pathway is configured to be offset to a front of or to a rear of the axis of rotation of the knee joint in 
Regarding claim 7, Van den Bogert discloses the at least one pathway is configured to be offset from the axis of rotation of an ankle joint of the person to generate a moment for assisting motion of the ankle joint of the person (Fig. 2, exotendon 110 is offset from the ankle frame joint 86).
Regarding claim 8, Van den Bogert discloses the at least one pathway is configured to be offset to a front of or to a rear of an axis of rotation of the ankle joint in a sagittal plane to generate a moment for assisting a dorsiflexion motion or a plantarflexion motion of the ankle joint (Fig. 2, exotendon 110 is offset to the rear of an axis of rotation of the ankle frame joint 86 in the sagittal plane).
Regarding claim 9, Van den Bogert discloses the at least one pathway includes a second pathway that is configured to be offset from an axis of rotation of an ankle joint of the person to generate a moment for assisting motion of the ankle joint of the person (Fig. 2, exotendon 110 is offset from the ankle frame joint 86).
Regarding claim 10, Van den Bogert discloses the first pathway offset from the axis of rotation of the hip joint is configured to generate a moment for assisting a flexion motion of the hip joint (Fig. 2, exotendon 110 assists in flexion of the hip), and wherein the second pathway offset from the axis of rotation of the ankle joint is configured to generate a moment for assisting a plantarflexion motion of the ankle joint (Fig. 2, exotendon 110 assists plantarflexion of the ankle joint).

Regarding claim 12, Van den Bogert discloses the second pathway configured to be offset from the axis of rotation of the ankle joint is configured to generate a moment for assisting a dorsiflexion motion of the ankle joint (Fig. 2, exotendon 110 assists dorsiflexion motion of the ankle joint).
	Regarding claim 13, Van den Bogert discloses the at least one pathway includes a third pathway that is configured to be offset from the axis of rotation of a knee joint of the person to generate a moment for assisting motion of the knee joint of the person. (Fig. 2, exotendon 110 is offset from the axis of rotation of the knee frame joint 82).
Regarding claim 14, Van den Bogert discloses the at least one flexible connection includes one of webbing, a strap, a cord, a functional textile, a wire, a cable, a composites, or combinations thereof (Col. 8, ln. 63-67, discloses  a band (strap); Col. 10, ln. 43-45, discloses use of a cable).
Regarding claim 15, Van den Bogert discloses the at least one flexible connection is inextensible (Col. 10, ln. 43-44, discloses a metal cable 146, wherein a metal cable is inextensible).
Regarding claim 17, Van den Bogert discloses the at least one flexible connection is configured to be conformally arranged along biological lines of non-extension (Fig. 2, exotendon 110 is arranged along the upper and lower parts of the leg (i.e. lines of non-extension)).

Regarding claim 19, Van den Bogert discloses the at least one pathway is configured such that the at least one flexible connection is slack during predetermined kinematic configurations of the multiple joints spanned by the exosuit (Fig. 2, exotendon 110 would remain slack during leg abduction).
	Regarding claim 20, Van den Bogert discloses the at least one flexible connection, when slack, does not restrict movement of at least one of the multiple joints spanned by the exosuit (Fig. 2, if the exotendon 110 is slack, movement of the joints would not be restricted).
Regarding claim 21, Van den Bogert discloses the at least one flexible connection is integrated into a garment (Fig. 2, upper portion 112 is integrated (i.e. connected with) the pelvic frame member 50, which is a type of garment).
Regarding claim 22, Van den Bogert discloses the at least one flexible connection includes a plurality of flexible connections (Col. 10, ln. 10-30, discloses that the force transmission component 140 may be formed of a plurality of springs and cables).
Regarding claim 23, Van den Bogert discloses at least some of the plurality of flexible connections are connected together to define a node or nodes that are 
Regarding claim 24, Van den Bogert discloses a first node is defined near a calf of the person (Col. 10, ln. 19-30, discloses a spring 144 located midway between the knee and the ankle (i.e. the calf)).
Regarding claim 25, Van den Bogert discloses a second node is defined near a thigh of the person (Col. 10, ln. 19-30, discloses a spring 144 located between the hip and the knee (i.e. the thigh)).
Regarding claim 26, Van den Bogert discloses the first anchor comprises a waist strap or waist belt configured to circumscribe a waist of the person on or above the first iliac crest and the second iliac crest (Fig. 2,  pelvic frame member 50 circumscribes the waist).
Regarding claim 27, Van den Bogert discloses the plurality of flexible connections comprises a first connection coupled to a first side of the waist strap or waist belt configured to extend from the waist strap or waist belt to a position adjacent a horizontal center of a thigh of the person (Fig. 2, upper portion 112 of the flexible connection is coupled to a first side of the pelvic frame member and extends to a position adjacent to a horizontal center of a thigh of the person; see col. 10, ln. 19-30), and a second connection coupled to a second side of the waist strap or waist belt configured to extend from the waist strap or waist belt to a position adjacent the horizontal center of the thigh of the person, and wherein the first connection and the second connection are directly or indirectly coupled to form a node at the position 
Regarding claim 28, Van den Bogert discloses the at least one pathway defined by at least one of the plurality of connections is configured to be offset from an axis of rotation of a corresponding hip joint of the person to generate a moment for assisting motion of the corresponding hip joint (Fig. 2, exotendon 110 is offset from the hip frame joint 80).
Regarding claim 29, Van den Bogert discloses at least one of the plurality of flexible connections forms a part of or is integrated into at least one of the first anchor and second anchor (Fig. 2, upper portion 112 is integrated into (i.e. fixed to) the pelvic frame member 50).
Regarding claim 30, Van den Bogert discloses the at least one pathway defined by at least one of the plurality of connections is configured to be offset from an axis of rotation of a joint of the person disposed within the corresponding anchor to generate a moment for assisting motion of the corresponding joint (Fig. 2, exotendon 110 is offset from the hip frame joint 80).
Regarding claim 31, Van den Bogert discloses the at least one pathway defined by at least one of the plurality of connections is configured to be offset from an axis of rotation of a hip joint of the person disposed within the corresponding anchor to generate a moment for assisting motion of the corresponding hip joint (Fig. 2, exotendon 110 is offset from the hip frame joint 80).
Regarding claim 32, Van den Bogert discloses the at least one pathway defined by at least one of the plurality of connections is configured to be offset from an axis of 
Regarding claim 33, Van den Bogert discloses the at least one of the plurality of flexible connections form a harness defining the at least one of the first anchor and the second anchor (Fig. 2, pelvic frame member 50 forms a harness; foot frame member 74 defines another harness).
Regarding claim 36, Van den Bogert discloses the harness defines the second anchor, and is configured to be worn about a heel of the person (Fig. 2, foot frame member 74 is worn “about” the heel of the person).
Regarding claim 37, Van den Bogert discloses the second anchor is configured to be worn over footwear (Fig. 2, foot frame member 74 could be worn over footwear).
Regarding claim 38, Van den Bogert discloses the second anchor is configured to be coupled directly to a foot of the person (Fig. 2, foot frame member 74 can be directly coupled to the foot of the person).
Regarding claim 39, Van den Bogert discloses the second anchor comprises an insole insert configured to be secured under or to a foot of the person (Fig. 2, foot frame member 74 is secured under the foot of the person).
Regarding claim 41, Van den Bogert discloses at least one of the first anchor and the second anchor is shaped to tightly conform to the body part such that the body part acts to resist movement of the corresponding anchor in response to the application of the tensile force (Fig. 2, the pelvic frame member 50 and the foot frame member 74 are 
Regarding claim 42, Van den Bogert discloses the at least one of the first anchor and the second anchor is configured to tightly conform to the person's body at a narrow portion of a waist of the person (Fig. 2, pelvic frame member 50).
Regarding claim 44, Van den Bogert discloses the at least one of the first anchor and the second anchor is configured to tightly conform to a heel or underside of a foot of the person (Fig. 2, foot frame member 74).
Regarding claim 45, Van den Bogert discloses at least one of the plurality of connections is configured to direct the tensile force to or within the corresponding anchor such that the corresponding body part provides reaction forces that counteract the tensile force delivered via the at least one connection (Fig. 2, exotendon 110 is configured to direct tensile forces to the foot frame member 74 and the pelvic frame member).
Regarding claim 46, Van den Bogert discloses the tensile force is configured to be directed onto a non-compliant anatomical feature of the corresponding body part (Fig. 2, tensile forces are configured to be directed to many areas of the body, including non-compliant areas).
Regarding claim 47, Van den Bogert discloses the reaction forces are configured to act normal to the corresponding body part (Fig. 2, exotendon 110 would provide reaction forces normal to the body joints).
Regarding claim 48, Van den Bogert discloses the reaction forces act to compress the corresponding anchor to the corresponding body part, thereby enhancing 
Regarding claim 49, Van den Bogert discloses the actuator comprises a motor driven actuator, a pneumatic actuator, or a hydraulic actuator (Fig. 8 depicts the use of motor driven actuators 180 and 182).
Regarding claim 50, Van den Bogert discloses the actuator indirectly couples the at least one flexible connection to one of the first anchor and the second anchor (Fig. 4, springs 144 would serve to indirectly couple the flexible connections to the anchors).
Regarding claim 51, Van den Bogert discloses an actuation member of the actuator indirectly couples the at least one flexible connection to one of the first anchor and the second anchor (Fig. 4, springs 144 would serve to indirectly couple the flexible connections to the anchors).
Regarding claim 52, Van den Bogert discloses the actuation member includes a flexible ribbon or a flexible cable (Col. 10, ln. 43-50, discloses the use of flexible cable).
Regarding claim 53, Van den Bogert discloses a wearable exosuit (Fig. 2 depicts a user wearing an exosuit) comprising: a first anchor configured for positioning on a waist of a person wearing the wearable exosuit (Fig. 2, pelvic frame member 50); a second anchor configured for positioning on a foot of the person wearing the wearable exosuit (Fig. 2, foot frame member 74); at least one flexible connection directly or indirectly coupling the first anchor and the second anchor (Fig. 2 exotendon 110); and an actuator configured to apply a tensile force to the at least one flexible connection 
Regarding claim 54, Van den Bogert discloses wherein the at least one connection is configured to be offset from an axis of rotation of the hip joint of the person to generate a moment for assisting motion of the hip joint (Fig. 2, exotendon 110 is offset from the hip frame joint 80).
Regarding claim 55, Van den Bogert discloses wherein the at least one connection is configured to be offset from an axis of rotation of the knee joint to generate a moment for assisting motion of the knee joint (Fig. 2, exotendon 110 is offset from the knee frame joint 82).
Regarding claim 56, Van den Bogert discloses wherein the at least one connection is configured to be offset from an axis of rotation of the ankle joint to generate a moment for assisting motion of the ankle joint (Fig. 2, exotendon 110 is offset from the ankle frame joint 86).

Regarding claim 58, Van den Bogert discloses the moment for assisting motion of the hip joint is configured to assist a flexion motion of the hip joint, and wherein the moment for assisting motion of the ankle joint is configured to assist a plantarflexion motion of the ankle joint (Fig. 2, exotendon 110 assists in flexion of the hip and assists plantarflexion of the ankle joint).
Regarding claim 59, Van den Bogert discloses the at least one connection is configured to be offset from the axis of rotation of the knee joint to generate a moment for assisting motion of the knee joint (Fig. 2, exotendon 110 is offset from the knee frame joint 82).
Regarding claim 61, Van den Bogert discloses wearable exosuit (Fig. 2 depicts a person wearing an exosuit) comprising: a first anchor configured for positioning on a thigh of a person wearing the wearable exosuit (Fig. 2, band 60); a second anchor configured for positioning on a foot of the person wearing the wearable exosuit (Fig. 2, foot frame member 74); at least one flexible connection directly or indirectly coupling the first anchor and the second anchor (Fig. 2, exotendon 110 indirectly couples the foot frame 74 to the band 60); and an actuator configured to apply a tensile force to the at least one flexible connection (Fig. 5, spring 144 may be used as part of the force transmission component; see col. 10, ln. 10-18. Additionally, Fig. 8 depicts an embodiment where motor actuators may be employed; see col. 12, ln. 64 - col. 13, ln. 
Regarding claim 62, Van den Bogert discloses the at least one connection is configured to be offset from an axis of rotation of the knee joint of the person to generate a moment for assisting motion of the knee joint (Fig. 2, exotendon 110 is offset from the knee frame joint 82).
Regarding claim 63, Van den Bogert discloses wherein the at least one connection is configured to be offset from an axis of rotation of the ankle joint of the person to generate a moment for assisting motion of the ankle joint (Fig. 2, exotendon 110 is offset from the ankle frame joint 86).
Regarding claim 64, Van den Bogert discloses wherein the at least one connection is configured to be offset from the axis of rotation of the ankle joint to generate a moment for assisting motion of the ankle joint (Fig. 2, exotendon 110 is offset from the ankle frame joint 86).
Regarding claim 65, Van den Bogert discloses the moment for assisting motion of the knee joint is configured to assist a flexion motion of the knee joint, and wherein the moment for assisting motion of the ankle joint is configured to assist a plantarflexion 
Regarding claim 67, Van den Bogert discloses a wearable exosuit (Fig. 2 depicts a user wearing an exosuit) comprising: a first anchor configured for positioning on a first body part of a person wearing the wearable exosuit (Fig. 2, pelvic frame member 50); a second anchor configured for positioning on a second body part of the person wearing the wearable exosuit (Fig. 2, foot frame member 74); at least one flexible connection directly or indirectly coupling the first anchor and the second anchor (Fig. 2 exotendon 110); wherein the at least one flexible connection is configured to direct the tensile force applied by the actuator along portions of the body of the person for generating a moment for assisting motion of at least one body joint disposed within or between the first anchor and the second anchor (Col. 10, ln. 56 - col. 11, ln. 12), wherein at least one of the at least one flexible connection is configured to be aligned with a bony feature of the user when worn to direction a reaction force to the bony feature (Fig. 2, exotendon 110 aligns with the hip, the knee, and the ankle), wherein the at least one flexible connection is configured such that extension of the at least one flexible connection stores energy (Col. 9, ln. 54-65, discloses the storing of energy), wherein the bony feature comprises a bony projecting portion of the body (Fig. 2, the hip, knee, and ankle are bony projections).
Regarding claim 68, Van den Bogert discloses the at least one flexible connection is inextensible (Col. 10, ln. 43-44, discloses a metal cable 146, wherein a metal cable is inextensible).

Regarding claim 70, Van den Bogert discloses the at least one body joint includes a hip joint (Fig. 2 depicts the exosuit aligning with a hip joint).
Regarding claim 71, Van den Bogert discloses the at least one flexible connection is configured to be offset from an axis of rotation of the hip joint of the person to generate a moment for assisting motion of the hip joint (Fig. 2, exotendon 110 is offset from the hip frame joint 80 and configured to generating a moment to assist the hip joint).
Regarding claim 72, Van den Bogert discloses the moment for assisting motion of the hip joint is configured to assist a flexion motion of the hip joint (Fig. 2, exotendon 110 assists a flexion motion of the hip joint).
Regarding claim 73, Van den Bogert discloses the at least one flexible connection is configured to provide a restorative moment to the hip joint to bias the thigh toward a neutral position. (Fig. 2, exotendon 110 helps to provide a restorative moment to the hip joint).
Regarding claim 74, Van den Bogert discloses the at least one flexible connection element is configured to store energy (Col. 9, ln. 54-65, discloses the storing of energy).
Regarding claim 76, Van den Bogert discloses at least one of the at least one flexible connection is aligned with a bony feature of the user when worn to direct a 
Regarding claim 77, Van den Bogert discloses the bony feature comprises a bony projecting portion of the body (Fig. 2, exotendon 110 aligns with the hip, the knee, and the ankle, which are bony projecting portions of the body).
Regarding claim 78, Van den Bogert discloses the bony projecting portion of the body comprises one or more selected from a group of a shoulder, an iliac crest, and a foot (Fig. 2, exotendon 110 aligns with the iliac crest and foot).
Regarding claim 79, Van den Bogert discloses the bony projecting portion of the body comprises one or more selected from a group of a shoulder, an iliac crest, and a plantar aspect of a foot (Fig. 2, exotendon 110 aligns with the iliac crest and plantar aspect of a foot).
Regarding claim 80, Van den Bogert discloses the bony projecting portion of the body comprises one or more selected from a group of a shoulder, an iliac crest, and a plantar aspect of a foot (Fig. 2, exotendon 110 aligns with the iliac crest and plantar aspect of a foot).
Regarding claim 81, Van den Bogert discloses the bony projecting portion of the body comprises one or more selected from a group of a shoulder, an iliac crest, and a plantar aspect of a foot (Fig. 2, exotendon 110 aligns with the iliac crest and plantar aspect of a foot).
Regarding claim 86, Van den Bogert discloses the wearable exosuit provides a restorative torque about the at least one body joint Fig. 2, exotendon 110 provides restorative torque to the hip, knee, and ankle).


Regarding claim 87, Van den Bogert discloses an energy storage device disposed along the at least one pathway, wherein the energy storage device is configured to absorb energy generated by a body motion of the person wearing the wearable exosuit (Fig. 5, spring 144).
Regarding claim 88, Van den Bogert discloses an energy storage device disposed along a path between the first anchor and the second anchor, wherein the energy storage device is configured to absorb energy generated by a body motion of the person wearing the wearable exosuit (Fig. 5, spring 144).
Regarding claim 89, Van den Bogert discloses an energy storage device disposed along a path between the first anchor and the second anchor, wherein the energy storage device is configured to absorb energy generated by a body motion of the person wearing the wearable exosuit (Fig. 5, spring 144).
Regarding claim 90, Van den Bogert discloses an energy storage device disposed along a path between the first anchor and the second anchor, wherein the energy storage device is configured to absorb energy generated by a body motion of the person wearing the wearable exosuit (Fig. 5, spring 144).
Regarding claim 91, Van den Bogert discloses the moment generated by the wearable exosuit assists motion of a torso of the body (Fig. 2, assistance in hip flexion would also have implications toward assisting the torso in movement).

Regarding claim 93, Van den Bogert discloses wherein the first anchor is a waist anchor (Fig. 2, pelvic frame member 50), wherein the second anchor is a foot anchor (Fig. 2, foot frame member 74), and wherein the at least one flexible connection is configured to direct the tensile force applied by the actuator along portions of the body of the person for generating at least one moment for assisting motion of at least one of a hip joint, a knee joint, and an ankle joint spanned by the exosuit (Fig. 2, exotendon 110 assists movement of the hip frame joint 80, knee frame joint 82, and ankle frame joint 86).
Regarding claim 94, Van den Bogert discloses the first anchor is a thigh anchor (Fig. 2, thigh band 60), wherein the second anchor is a foot anchor (Fig. 2, foot frame member 74), and wherein the at least one flexible connection is configured to direct the tensile force applied by the actuator along portions of the body of the person for generating at least one moment for assisting motion of at least one of a knee joint and an ankle joint spanned by the exosuit (Fig. 2, exotendon 110 assists movement of the knee frame joint 82 and ankle frame joint 86).
9.	Claims 1, 18-20, 22, 39-40, 48, 53, 61, 67, 75, and 82-85 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoen et al (2012/0271207).
Regarding claim 1, Schoen discloses a wearable exosuit (Figs. 1 and 4) comprising: a first anchor configured for positioning on a first body part of a person wearing the wearable exosuit (Fig. 1 hip belt 8; Fig. 4, hip belt 104); a second anchor 
Regarding claim 18, Schoen discloses the at least one flexible connection is configured for positioning a leg of the person such that it does not affect natural movement of the leg when the tensile force is not applied by the actuator ([0039] discloses that slack may be put in the exotendon 5, which would allow natural movement of the leg without interference from the exotendon).
Regarding claim 19, Schoen discloses the at least one pathway is configured such that the at least one flexible connection is slack during predetermined kinematic configurations of the multiple joints spanned by the exosuit ([0039]).
Regarding claim 20, Schoen discloses the at least one flexible connection, when slack, does not restrict movement of at least one of the multiple joints spanned by the 
Regarding claim 22, Schoen discloses the at least one flexible connection includes a plurality of flexible connections (Fig. 4 depicts an embodiment with multiple exotendons).
Regarding claim 39, Schoen discloses the second anchor comprises an insole insert configured to be secured under or to a foot of the person (Fig. 4 depicts the foot anchor as an insole to be inserted under the foot of a person).
Regarding claim 40, Schoen discloses at least one of the first anchor and the second anchor is configured to be pre- tensioned about the corresponding body part to secure the corresponding anchor in position on the corresponding body part ([0008] discloses pretensioning).
Regarding claim 48, Schoen discloses the reaction forces act to compress the corresponding anchor to the corresponding body part, thereby enhancing an amount of frictional force available for assisting in securing the anchor to the corresponding body part ([0040] discloses that tensioning causes forces in the belt anchor, which would assist in securing the belt anchor to the body of the user).
Regarding claim 53, Schoen discloses a wearable exosuit (Fig. 1) comprising: a first anchor configured for positioning on a waist of a person wearing the wearable exosuit (Fig. 1, hip belt 8); a second anchor configured for positioning on a foot of the person wearing the wearable exosuit (Fig. 1, shoe 7); at least one flexible connection directly or indirectly coupling the first anchor and the second anchor (Fig. 1, exotendon 5); and an actuator configured to apply a tensile force to the at least one flexible 
Regarding claim 61, Schoen discloses a wearable exosuit (Fig. 4) comprising: a first anchor configured for positioning on a thigh of a person wearing the wearable exosuit (Fig. 4 depicts thigh bands that serve as anchors); a second anchor configured for positioning on a foot of the person wearing the wearable exosuit (Fig. 4 depicts a foot anchor); at least one flexible connection directly or indirectly coupling the first anchor and the second anchor (Fig. 4, depicts two exotendons that indirectly couple the first and second anchors); and an actuator configured to apply a tensile force to the at least one flexible connection (Fig. 4, depicts a spring actuator in between the two exotendons), wherein the at least one flexible connection is configured to direct the tensile force applied by the actuator along portions of the body of the person for generating a moment or moments for assisting motion of at least one of a knee joint and an ankle joint spanned by the exosuit (Fig. 4, the exotendons are configured to generate assistive moments about the knee and ankle), wherein at least one of the at least one flexible connection is aligned with a bony feature of the user when worn to direct a 
Regarding claim 67, Schoen discloses wearable exosuit (Fig. 1) comprising: a first anchor configured for positioning on a first body part of a person wearing the wearable exosuit (Fig. 1, hip belt 8); a second anchor configured for positioning on a second body part of the person wearing the wearable exosuit (Fig. 1, shoe 7); and at least one flexible connection directly or indirectly coupling the first anchor and the second anchor (Fig. 1, exotendon 5), wherein the at least one flexible connection is configured to direct tensile forces along portions of the body between the first body part and the second body part for generating a moment for assisting motion of at least one body joint disposed within or between the first anchor and the second anchor (Fig. 1, exotendon 5 is configured to generate assistive moments for the hip, knee, and ankle), wherein at least one of the at least one flexible connection is aligned with a bony feature of the user when worn to direct a reaction force to the bony feature (Fig. 1, exotendon 5 is aligned with the hip, knee, and ankle), wherein the at least one flexible connection is configured such that extension of the at least one flexible connection stores energy (Fig. 1, spring 6 stores energy), wherein the bony feature comprises a bony projecting portion of the body (Fig. 1, the hip, knee, and ankle are bony projecting portions of the body).
Regarding claim 75, Schoen discloses at least one of the first anchor and the second anchor is configured to be pre-tensioned about the corresponding body part to secure the corresponding anchor in position on the corresponding body part ([0008] discloses pretensioning of the exotendon).

Regarding claim 83, Schoen discloses the at least one actuator includes a clutch configured to adjust and/or lock a length of the at least one flexible connection ([0048] discloses an energy storage apparatus that can be in an unlocked or locked state - i.e. a “clutch”).
Regarding claim 84, Schoen discloses the at least one actuator includes a clutch configured to adjust and/or lock a length of the at least one flexible connection ([0048] discloses an energy storage apparatus that can be in an unlocked or locked state - i.e. a “clutch”).
Regarding claim 85, Schoen discloses at least one clutch configured to adjust and/or lock a length of the at least one flexible connection ([0048] discloses an energy storage apparatus that can be in an unlocked or locked state - i.e. a “clutch”).
10.	Claims 53, 60-61, and 66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman (2014/0012173).
Regarding claim 53, Newman discloses a wearable exosuit comprising: a first anchor configured for positioning on a waist of a person wearing the wearable exosuit (Fig. 2A, anchor 34; [0019] discloses that the anchor can be located at the hip of the person); a second anchor configured for positioning on a foot of the person wearing the wearable exosuit (Fig. 2A, anchor 32); at least one flexible connection directly or indirectly coupling the first anchor and the second anchor (Fig. 2A, actuator 36); and an 
Regarding claim 60, Newman discloses the at least one connection is configured to be grounded to a calf of the person wearing the wearable exosuit (Fig. 2A, actuator 36 is grounded at the calf via D-ring 60).
Regarding claim 61, Newman discloses a wearable exosuit (Fig. 2A) comprising: a first anchor configured for positioning on a thigh of a person wearing the wearable exosuit (Fig. 2A, anchor 34; [0019] discloses that the first anchor can be located on the thigh of the person); a second anchor configured for positioning on a foot of the person wearing the wearable exosuit (Fig. 2A, anchor 32); at least one flexible connection directly or indirectly coupling the first anchor and the second anchor (Fig. 2A, anchor 36); and an actuator configured to apply a tensile force to the at least one flexible connection ([0052] discloses that the actuator can be mechanical or electromechanical),  wherein the at least one flexible connection is configured to direct the tensile force applied by the actuator along portions of the body of the person for generating a 
Regarding claim 66, Newman discloses the at least one connection is configured to be grounded to a calf of the person wearing the wearable exosuit (Fig. 2A, actuator 36 is grounded at the calf via D-ring 60).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 34-35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Van den Bogert, as applied to claims 33 and 41 above, and further in view of Drennan (2004/0116260).
	Regarding claim 34, Van den Bogert does not disclose that the at least one of the first anchor and the second anchor comprises fabric that integrates at least some of the plurality of connections.
	However Drennan discloses a hip stabilizer comprising a waist anchor, wherein the waist anchor comprises fabric that integrates connections (Fig. 2, girdle 12 is made of a fabric; see [0017].  Cables 16 are integrated into the girdle 12 at channel loops 38).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the waist anchor of Van den Bogert out of fabric while integrating the flexible connections into the fabric as taught by Drennan in order to make the waist anchor more comfortable while providing a secure connection for the flexible members.
	Regarding claim 35, the modified device of Van den Bogert has the grain direction aligned with at least one of the plurality of flexible connection to enhance direction stiffness of the anchor (Drennan, Fig. 2, fabric channel loops 38 are aligned with the cables 16).
	Regarding claim 43, Van den Bogert does not disclose the first or second anchor as tapered to conform with the shape of a thigh of the person.
	However, Drennan additionally discloses thigh anchors that are tapered in order to better conform with a thigh of a wearer (see [0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thigh anchor of Van den Bogert to have a tapered shape as taught by Drennan in order to better conform with the thigh of the user.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785